Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment filed February 4, 2021 has been entered.

Applicant's arguments filed February 4, 2021, have been fully considered but they are not found persuasive.

Newly submitted claim 67 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 67 is drawn to non-elected species G) and H).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 67 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 35-39, 42-67 are pending.  Claims 1-34, 40-41 are canceled.  Claims 38, 62, 67 are withdrawn.  Claims 35-37, 39, 42-61, 63-66 are examined.

The Declaration under 37 CFR 1.132 filed February 4, 2021 is insufficient to overcome the rejection of claims 35-37, 39, 42-61, 63-66 based upon 35 USC 112 as set forth in the last Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37, 39, 42-61, 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of treatment of wet aged related macular degeneration by administering fusion protein comprising the specific sequence SEQ ID NO:, does not reasonably provide enablement for the method of treatment generic ocular disease or other diseases by administering fusion protein comprising sequence with 98% identity with the claimed SEQ ID NO:.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art."). Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
  Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them 
Claims encompass a method of treatment of generically ocular disease, subgenus macular degeneration and species wet aged-related macular degeneration by administering fusion protein variants and fragments which are not functional because of the term 98% identity introduce multiple variation for majority of the amino acids.  However, one skilled in the art cannot use variants because the structural change for the fusion is not known and one skilled in the art would require empirical experimentation of trial and error to find and test the function of the variant.  The amount of direction provided in the specification is limited to model of laser induced CNV and treatment with fusion protein with SEQ ID NO: domains.  The specification does not teach how to use a variant which is not functional or any variant for treatment.  The state of the art is such that one skilled in the art cannot predict the outcome of variant without structure because specific SEQ ID NO: or sequence structure is used as a reference for any changes.  No working example is provided to determine whether the variants without specific structure that is necessary would function for the treatment.  The working example 12-13 in the specification laser induced CNV is a specific model and is not predictive of all macular degeneration nor all ocular disease or other diseases generically.  Blindness could not be treated with treatment as claimed.  The 98% identity would introduce 2% change in critical region of the SEQ ID NO: structure which will result in a fusion protein without function.  Thus, such variants encompass a genus with a large number of species which are not functional in treatment.  In view of the extent and the unpredictability of the experimentation required to practice the invention as Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the claimed invention without undue experimentation.
	Applicants argue that Li Declaration paragraph 5, 14-16 and figure 6 provide treatment of two different animal models for diabetic retinopathy and wet age-related macular degeneration.  However, the state of the art is such that one skilled in the art is not able to predict based on the xenographic model for an effective treatment (Gura, Science 1997).  The Declaration of Li support the treatment of the specific species of wet age-related macular degeneration and diabetic retinopathy by administering the specific species of SEQ ID NO:.  However, xenographic model does not support the genus of ocular disease or other generic diseases.
	Applicants argue that Li Declaration illustrate that ACVP1 effectively in hibit tumor growth in two different animal models.  However, the species of cancer was withdrawn and corresponding claims has not been examined.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646